Exhibit 10.6

SUPPLEMENTAL AGREEMENT

THIS SUPPLEMENTAL AGREEMENT is entered into as of April 12, 2019 between PACIFIC
WESTERN BANK, a California state chartered bank (“Lender”), whose address is 406
Blackwell Street, Suite 240, Durham, North Carolina  27701, and TALEND SA,  a
 société anonyme incorporated under French laws (“Guarantor”), whose registered
office is located at 9 rue Pages, 92150 Suresnes, France (“Guarantor’s Address”)
and registered with the Companies and commercial registry of Nanterre under
number 484 175 252, with reference to the following:

A.       Lender and Talend, Inc., Talend USA, INC. and Stitch Inc. (jointly and
severally, “Borrower”) are parties to that certain Loan and Security Agreement
dated as of February 14, 2019 (as amended, restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”) and related
documents.  (Capitalized terms used in this Agreement which are not defined
herein shall have the meanings set forth in the Loan Agreement.)

B.       Guarantor is the owner (directly or indirectly) of 100% of the
outstanding stock of the Borrower and Talend Ltd, a company incorporated and
registered in England and Wales with company number 06844892 (“Talend
UK”).  Guarantor has executed and delivered to Lender that certain Autonomous
First-Demand Guarantee with respect to all Obligations (as defined in the Loan
Agreement) (as amended, restated, modified or otherwise supplemented from time
to time, the “Guarantee”), and that certain Pledge of Receivables Agreement,
First Rank Accounts Pledge Agreement, Pledge of IP Rights Agreement, and Pledge
Agreement (Stock in Borrower) (as amended from time to time, collectively, the
“Security Agreements”).  This Agreement, the Guarantee, the Security Agreements
and any other present and future written agreements between Guarantor and
Lender, as the same may be amended, restated, modified or supplemented from time
to time are referred to herein collectively as the “Guarantor Documents” and as
the “Finance Documents”.  This Agreement is one of the “Finance Documents” as
defined in the Guarantee and the Security Agreements.

C.       The purpose of this Agreement is to supplement the Guarantee and the
Security Agreements.

The parties agree as follows:

1.  REPRESENTATIONS, WARRANTIES AND COVENANTS OF GUARANTOR.

In order to induce Lender to enter into the Loan Agreement and to make Loans,
Guarantor represents and warrants to Lender as follows, and Guarantor covenants
that the following representations will continue to be true (except to the
extent that such representation or warranty relates to a particular date), and
that Guarantor and its Subsidiaries will at all times comply with all of the
following covenants, throughout the term of this Agreement.

1.1  Corporate Existence and Authority.  Guarantor and its Subsidiaries, and
will continue to be, duly organized, validly existing and (to the extent
applicable in such jurisdiction) in good standing under the laws of their
respective jurisdictions of organization except where the failure to be in good
standing would not result in a Material Adverse Change.  Guarantor and its
Subsidiaries are and will continue to be qualified and licensed to do business
in all jurisdictions in which any failure to do so would result in a Material
Adverse Change.  The execution, delivery and performance by Guarantor of this
Agreement, and all other documents contemplated hereby (i) have been duly and
validly authorized by Guarantor, (ii) are not subject to any consents required
to be obtained by Guarantor which have not been obtained, (iii) are enforceable
against Guarantor in accordance with their terms (except as enforcement may be
limited by equitable principles (regardless of whether enforcement is sought in
equity or at law) and by bankruptcy, insolvency, reorganization, moratorium or
similar laws relating to creditors’ rights generally), and (iv) do not violate
Guarantor’s organizational documents, or any law or any material agreement or
instrument, which is binding upon Guarantor or its property, and (v) do not
constitute grounds for acceleration of any indebtedness or obligations in excess
of $2,000,000 in the aggregate, under any agreement or instrument which is
binding upon Guarantor or its property.

1.2  Title to Collateral; Perfection; Permitted Liens.

(a)   Guarantor is now, and will at all times in the future be, the sole owner
of all the Collateral, except for (i) items of Equipment which are leased to
Guarantor and (ii) non-exclusive licenses granted by Guarantor to its customers
in the ordinary course of business.  The Collateral now is and will remain free
and clear of any and all adverse claims in an amount exceeding $1,000,000 for
all such claims, and free and clear of any and all Liens, except for Permitted
Liens.  Lender now has, and will continue to have, a first-priority perfected
and enforceable security interest in all of the Collateral, subject only to
Permitted Liens, and subject to the qualifications and requirements set forth
therefor in the Security Documents, and Guarantor will at all times defend
Lender and the Collateral against all claims of others.









Pacific Western Bank

Supplemental Agreement

 

(b)   Except as disclosed in the Disclosure Letter, neither Guarantor nor its
Subsidiaries are a party to, or are bound by, any inbound license that is
material to the conduct of Guarantor’s business (other than commercially
available off-the-shelf software or open source software) and that prohibits or
otherwise restricts Guarantor from granting a security interest in Guarantor’s
interest in such license or agreement or any other property important for the
conduct of Guarantor’s business.

(c)   Guarantor and its Subsidiaries are the sole owner of the Intellectual
Property material to the conduct of its business, except for non-exclusive
licenses granted to their customers in the ordinary course of business.  To the
best of Guarantor’s knowledge, each of the Copyrights, Trademarks and Patents
material to the conduct of its business is valid and enforceable, and no part of
the Intellectual Property material to the conduct of its business has been
judged invalid or unenforceable, in whole or in part, and no claim has been made
to Guarantor that any part of the Intellectual Property violates the rights of
any third party except to the extent such claim would not reasonably be expected
to cause a Material Adverse Change.

1.3  Maintenance of Collateral. Guarantor will not use the Collateral for any
unlawful purpose.  Guarantor will promptly advise Lender in writing of any
material loss or damage to the Collateral.

1.4  Books and Records. Guarantor has maintained and will maintain at
Guarantor’s Address books and records, which are complete and accurate in all
material respects, and comprise an accounting system sufficient to prepare
financial statements in accordance with GAAP.

1.5  Financial Condition, Statements and Reports.  All financial statements now
or in the future delivered to Lender have been, and will be, prepared in
conformity with IFRS or GAAP, as applicable, and now and in the future will
fairly present in all material respects the results of operations and financial
condition of Guarantor and its consolidated subsidiaries, in accordance with
IFRS or GAAP, as applicable, at the times and for the periods therein stated
(except, in the case of interim financial statements, for the lack of footnotes
and subject to year-end adjustments).  Between the last date covered by any such
statement provided to Lender and the date hereof, there has been no Material
Adverse Change.

1.6  Tax Returns and Payments; Pension Contributions.  Guarantor and its
Subsidiaries have timely filed, and will timely file, all required income and
other material tax returns and reports, and Guarantor and its Subsidiaries have
timely paid, and will timely pay, all foreign, federal, state and local income
and other material taxes, assessments, deposits and contributions now or in the
future owed by them, except for inadvertent failures to file or pay which do not
result in liability exceeding $1,000,000 and which are promptly cured; provided
that Guarantor and its Subsidiaries may defer payment of any contested taxes,
assessments, deposits and contributions, provided that they (i) in good faith
contest their obligation to pay the taxes, assessments, deposits or
contributions by appropriate proceedings promptly and diligently instituted and
conducted, (ii) notify Lender in writing of the commencement of, and any
material development in, the proceedings, and (iii) post bonds or takes any
other steps required to keep the contested taxes, assessments, deposits and
contributions from becoming a Lien upon any of the Collateral.  Guarantor is
unaware of any claims or adjustments proposed for any of Guarantor’s or its
Subsidiaries prior tax years which could result in material additional taxes
becoming due and payable by them.  Guarantor and its Subsidiaries have paid, and
shall continue to pay all amounts necessary to fund all present and future
pension, profit sharing and deferred compensation plans in accordance with their
terms, and they have not and will not withdraw from participation in, permit
partial or complete termination of, or permit the occurrence of any other event
with respect to, any such plan which could reasonably be expected to result in
any liability of Guarantor or its Subsidiaries in excess of $1,000,000,
including any liability to any governmental agency.

1.7  Compliance with Law.  Guarantor and its Subsidiaries have, to Guarantor’s
knowledge, complied, and will in the future comply, in all material respects,
with all provisions of all foreign, federal, state and local laws and
regulations applicable to them, including, but not limited to, those relating to
their ownership of real or personal property, the conduct and licensing of their
business, and all environmental matters, except where a failure to do so would
not reasonably result in liability exceeding $1,000,000. Guarantor and its
Subsidiaries have obtained all consents, approvals and authorizations of, made
all declarations or filings with, and given all notices to, all governmental
authorities that are necessary for the continued operation of Guarantor’s
business as currently conducted, except where the failure to do so would not
reasonably be expected to cause a Material Adverse Change.

1.8  Litigation.  As of the date hereof, there is no claim, suit, litigation,
proceeding or investigation pending or, to Guarantor’s knowledge, threatened in
writing against or affecting Guarantor or its Subsidiaries in any court or
before any governmental agency (or any basis therefor known to Guarantor)
involving any claim against them that could reasonably result in damages of more
than $2,000,000.  Guarantor will promptly inform Lender in writing of any claim,
proceeding, litigation or investigation in the future threatened or instituted
against Guarantor or its Subsidiaries involving any claim against them that
could reasonably result in damages of more than $2,000,000.









Pacific Western Bank

Supplemental Agreement

 

2.  ADDITIONAL DUTIES OF GUARANTOR.

2.1  Financial and Other Covenants.  Guarantor shall at all times comply with
the financial covenants set forth in the Section 5 of the Schedule to the Loan
Agreement and the reporting covenants set forth in Section 6 of the Schedule to
the Loan Agreement.

2.2  Reports.  Guarantor, at its expense, shall provide Lender with such other
information with respect to Guarantor as Lender shall from time to time specify
in its Good Faith Business Judgment.

2.3  Negative Covenants. Guarantor shall not, and shall not permit any of its
Subsidiaries do any of the following, without Lender’s prior written consent
(which shall be a matter of its Good Faith Business Judgment):

(i) merge or consolidate with another corporation or entity, except (a) where
the Obligations (other than contingent indemnification and reimbursement
obligations not yet due and obligations which have been cash collateralized in
an amount equal to such obligations, in a manner reasonably acceptable to
Lender) are repaid in full concurrently with the closing of any merger or
consolidation (excluding a merger described in clause (b)), and (b) that a
Borrower may merge into a Borrower and a Related Company (other than a Borrower
or Guarantor) may merge into another Related Party with ten Business Days prior
written notice to Lender;

(ii) acquire any assets, except in the ordinary course of business, except for
(i) acquisitions of assets outside the ordinary course of business for a
purchase price not exceeding $10,000,000 for all such acquisitions in any fiscal
year (not counting any part of the purchase price paid by the issuance of stock
in a Borrower or Parent), (ii) transfers of assets by Guarantor to any Related
Companies or by any Related Company to any other Related Company, and (iii)
other acquisitions of assets permitted under this Agreement or the Loan
Agreement;

(iii) [intentionally omitted];

(iv) sell or transfer any Collateral except for (a) the sale of finished
Inventory in the ordinary course of business, (b) the sale of obsolete,
worn-out, surplus or unneeded Equipment in the ordinary course of business, or
outside the ordinary course of business for a sale price not exceeding $500,000
for all such sales in any fiscal year, (c) non-exclusive licenses and
sublicenses of Intellectual Property in the ordinary course of business; (d)
transfers of Collateral (other than Intellectual Property) to a Perfected
Related Company or to a Borrower, (e) transfers of Collateral to a Non-Perfected
Related Company that do not in the aggregate exceed $500,000 during any fiscal
year for all transfers to Non-Perfected Related Companies, (f) dispositions of
Accounts in connection with the settlement or collection thereof in the ordinary
course of business and consistent with past practices, (g) other transfers of
Collateral that do not in the aggregate exceed $500,000 during any fiscal year,
(h) any transfer of Collateral permitted under this Section 2.3, (i) the use or
other disposition of cash and Cash Equivalents otherwise not prohibited under
this Agreement, (j) leases, subleases, licenses and sublicenses of real or
personal property granted in the ordinary course of business and not interfering
in any material respect with Guarantor’s business, (k) dispositions and
transfers resulting from any casualty or other insured damage to, or any taking
under power of eminent domain or by condemnation or similar proceeding of, any
property or asset of Guarantor or any Subsidiary, (l) the lapse or abandonment
of registered Intellectual Property (or applications therefor) of Guarantor or
any Subsidiary to the extent not necessary or desirable in the conduct of its
business, (m) transfers of improvements upon termination of any lease, (n)
transfers of software and related Intellectual Property that was developed by
Guarantor or any Subsidiary to be used or provided as open source software, (o)
the surrender or waiver of contract rights or settlement, release, recovery on
or surrender of contract, tort or other claims in the ordinary course of
business and (p) transfers of Intellectual Property to Guarantor;

(v) sell any Inventory on a sale-or-return, guaranteed sale, consignment, or
other contingent basis;

(vi) make any Investments, other than Permitted Investments;

(vii) create, incur, assume or permit to be outstanding any Indebtedness other
than Permitted Indebtedness;

(viii) guarantee or otherwise become liable with respect to the obligations of
another party or entity other than Permitted Indebtedness;

(ix) pay or declare any dividends on Guarantor’s stock except for dividends
payable solely in stock of Guarantor and Permitted Distributions;

(x) redeem, retire, purchase or otherwise acquire, directly or indirectly, any
of Guarantor’s stock or other equity securities except for Permitted
Distributions;

(xi) directly or indirectly enter into, or permit to exist, any material
transaction with any Affiliate of Guarantor (other than Related Companies or any
Borrower), except for transactions that are in the ordinary course of
Guarantor’s business, and are









Pacific Western Bank

Supplemental Agreement

 

on fair and reasonable terms that are no less favorable to Guarantor than would
be obtained in an arm’s length transaction with a non-affiliated Person; or

(xii) create a Subsidiary, except for: (A) a direct or indirect wholly-owned
Subsidiary of Guarantor that is organized under the laws of the United States or
any state or territory thereof, and that becomes a co-Borrower under the Loan
Agreement, or a Guarantor of the Obligations, as determined by Lender, pursuant
to documentation reasonably specified by Lender, within 30 days after the date
it is created (or such longer period of time as may be agreed by Lender); and
(B) a direct or indirect wholly-owned (other than directors’ qualifying shares
or other similar arrangements that may be required under applicable local law)
Subsidiary of Guarantor that is not organized under the laws of the United
States or any state or territory thereof, and that does not own or hold any
Intellectual Property; or

(xiii) dissolve or elect to dissolve except that (A) a Subsidiary (other than a
Borrower) may dissolve, with ten Business Days prior written notice to Lender,
if all of its assets are distributed to another Related Company or to a Borrower
and (B) a Borrower may dissolve as permitted under the Loan Agreement.

Transactions permitted by the foregoing provisions of this Section are only
permitted if no Default or Event of Default has occurred and is continuing, or
would occur as a result of such transaction.

2.4  Litigation Cooperation.  Should any third-party suit or proceeding be
instituted by or against Lender with respect to any Collateral or relating to
Guarantor or its Subsidiaries, Guarantor shall, without expense to Lender, make
available Guarantor and its Subsidiaries and their officers, employees and
agents and books and records, to the extent that Lender may deem them reasonably
necessary in order to prosecute or defend any such suit or proceeding.

2.5   Notification of Changes.  Guarantor will give Lender written notice of any
change in its executive officers within 20 days after the date of such change
(which notice will be deemed to be provided if such information is disclosed in
a report on Form 8-K, 10-Q or 10-K that Guarantor files with the SEC).

2.6   Registration of Intellectual Property Rights.

(a)   Guarantor (either directly or through Borrowers delivering a Compliance
Certificate containing such information) shall give Lender written notice at the
time a Compliance Certificate is delivered pursuant to Section 6 of the Schedule
of any applications or registrations it or any of its Subsidiaries filed or
obtained during the quarterly period covered by such Compliance Certificate with
respect to Intellectual Property filed with the United States Patent and
Trademark Office or the United States Copyright Office, including the date of
any such filing and the registration or application numbers, if any, and
Borrower or Guarantor, as applicable, shall, promptly on Lender’s written
request, execute and deliver to Lender such documents as Lender may reasonably
request for Lender to maintain its perfection in such Intellectual Property or
to note its security interest in such Intellectual Property.

(b)   Guarantor shall use commercially reasonable efforts to (i) protect, defend
and maintain the validity and enforceability of the Intellectual Property that
is material to the conduct of its business, (ii) detect infringements of the
Intellectual Property that is material to the conduct of its business, and (iii)
not allow any Intellectual Property that is material to the conduct of its
business to be abandoned, forfeited or dedicated to the public without the
written consent of Lender, which shall not be unreasonably withheld; provided
that this clause (b) shall not apply to any open source software products.

(c)  Lender shall have the right, but not the obligation, to take, at
Guarantor’s sole expense, any actions that Guarantor is required under this
Section 2.6 to take but which Guarantor or a Subsidiary fails to take, after 15
days’ notice to Guarantor.  Guarantor shall reimburse and indemnify Lender for
all reasonable costs and reasonable expenses incurred in the reasonable exercise
of its rights under this Section.

2.7  Consent of Inbound Licensors. Prior to entering into or becoming bound by
any inbound license that is material to the conduct of its business (other than
commercially available off-the-shelf software or open source software) in the
future, Guarantor shall, and shall cause its Subsidiaries to do the
following:  (i) provide written notice to Lender of the material terms of such
license with a description of its likely impact on Guarantor’s business or
financial condition; and (ii) in good faith use commercially reasonable efforts
to obtain the consent of, or waiver by, any person whose consent or waiver is
necessary for Guarantor’s interest in such licenses or contract rights (if any)
to be deemed Collateral and for Lender to have a security interest therein,
provided, however, that the failure to obtain any such consent or waiver shall
not constitute a default under this Agreement.

2.8  Further Assurances.  Guarantor agrees, at its expense, on request by
Lender, to execute, and cause its Subsidiaries to execute, all documents and
take all actions, as Lender, may, in its Good Faith Business Judgment, deem
necessary or useful in









Pacific Western Bank

Supplemental Agreement

 

order to perfect and maintain Lender’s perfected first-priority security
interest in the Collateral (subject only to Permitted Liens), and in order to
fully consummate the transactions contemplated by this Agreement.

3.  TERM. This Agreement shall continue in effect until all Obligations (other
than contingent indemnification and reimbursement obligations not yet due, and
obligations which have been cash collateralized in an amount equal to such
obligations, in a manner reasonably acceptable to Lender) have been paid in full
and the Loan Agreement has terminated.

4.  DEFINITIONS.  As used in this Agreement, the following terms have the
following meanings:

“Affiliate” means, with respect to any Person, another Person controlling,
controlled by or under common control with such Person.

“this Agreement” means this Agreement, as the same may be amended, restated,
modified or otherwise supplemented from time to time by a written agreement
signed by Guarantor and Lender.

“Business Day” means a day on which Lender is open for business.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases or
financing leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.  For purposes of this Agreement, only those leases
(assuming for purposes hereof that such leases were in existence on the date
hereof) that would constitute capital leases in conformity with GAAP on the date
hereof (without giving effect to implementation of Financial Accounting
Standards Board ASU No. 2016-02, Leases (Topic 842)) shall be considered capital
leases, and, all calculations and deliverables under this Agreement or any other
Loan Document (other than for purposes of the delivery of financial statements
prepared in accordance with GAAP), shall be made or delivered, as applicable, in
accordance therewith.

 “Code” means the Uniform Commercial Code as adopted and in effect in the State
of California from time to time.

“Collateral” means all present and future tangible and intangible assets in
which Lender has a security interest or pledge under any of the Security
Agreements.

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
Indebtedness of another, including, without limitation, any such obligation
directly or indirectly guaranteed, endorsed, co-made or discounted or sold with
recourse by that Person, or in respect of which that Person is otherwise
directly or indirectly liable; (ii) any obligations with respect to undrawn
letters of credit, corporate credit cards or merchant services issued for the
account of that Person; and (iii) all obligations arising under any interest
rate, currency or commodity swap agreement, interest rate cap agreement,
interest rate collar agreement, or other agreement or arrangement designed to
protect a Person against fluctuation in interest rates, currency exchange rates
or commodity prices; provided, however, that the term “Contingent Obligation”
shall not include endorsements for collection or deposit in the ordinary course
of business, or customary indemnification obligations.  The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determined amount of the primary obligation in respect of which such Contingent
Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by such Person in good
faith; provided, however, that such amount shall not in any event exceed the
maximum amount of the obligations under the guarantee or other support
arrangement.

“control” of a Person means possession, directly or indirectly, of the power to
direct or cause the direction of management or policies of such Person (whether
through ownership of voting securities or partnership or other ownership
interests, by contract or otherwise).

“Copyrights” means any and all copyright rights, copyright applications,
copyright registrations and like protections in each work or authorship and
derivative work thereof, whether published or unpublished and whether or not the
same also constitutes a trade secret, now or hereafter existing, created,
acquired or held.

“Disclosure Letter” means the disclosure letter, dated approximately the date
hereof, from Guarantor to Lender.

“Equipment” means all present and future “equipment” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation all machinery, fixtures, goods, vehicles
(including motor vehicles and trailers), and any interest in any of the
foregoing.

“Event of Default” means any “Event of Default” as defined in the Loan Agreement
or “Event of Default” as defined in, any Guarantor Document.







Pacific Western Bank

Supplemental Agreement

 

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board and
such other principles as may be approved by a significant segment of the
accounting profession in the United States, that are applicable as of the date
of determination.

“General Intangibles” means all present and future “general intangibles” as
defined in the Code in effect on the date hereof with such additions to such
term as may hereafter be made, and includes without limitation all Intellectual
Property, payment intangibles, royalties, contract rights, goodwill, franchise
agreements, purchase orders, customer lists, route lists, telephone numbers,
domain names, claims, income tax refunds, security and other deposits, options
to purchase or sell real or personal property, rights in all litigation
presently or hereafter pending (whether in contract, tort or otherwise),
insurance policies (including without limitation key man, property damage, and
business interruption insurance), payments of insurance and rights to payment of
any kind.

“Good Faith Business Judgment” means Lender’s business judgment as a secured
lender, exercised honestly and in good faith and not arbitrarily.

“IFRS” means International Financial Reporting Standards promulgated by the
International Accounting Standards Board, as in effect from time to time.

“including” means including (but not limited to).

“Indebtedness” means, with respect to any Person, (a) all indebtedness created,
assumed or incurred in any manner by such Person representing money borrowed
(including by the issuance of debt securities, notes, bonds debentures or
similar instruments), (b) all indebtedness for the deferred purchase price of
property or services, (c) the Obligations, (d) obligations and liabilities of
any Person secured by a Lien on property owned by such Person, even though such
Person has not assumed or become liable therefor, (e) obligations and
liabilities created or arising under any capital lease or conditional sales
contract or other title retention agreement with respect to property used or
acquired by such Person, even though the rights and remedies of the lessor,
seller or lender are limited to repossession or otherwise limited; (f) all
obligations of such Person on or with respect to letters of credit, bankers’
acceptances and other similar extensions of credit whether or not representing
obligations for borrowed money; and (g) the amount of any Contingent
Obligations.

“Intellectual Property” means all of Guarantor’s and its Subsidiaries’ right,
title, and interest in and to the following: Copyrights, Trademarks and Patents;
any and all trade secrets, and any and all intellectual property rights in
computer software and computer software products now or hereafter existing,
created, acquired or held; any and all design rights which may be available to
Guarantor or a Subsidiary now or hereafter existing, created, acquired or held;
any and all claims for damages by way of past, present and future infringement
of any of the rights included above, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
intellectual property rights identified above; all licenses or other rights to
use any of the Copyrights, Patents or Trademarks, and all license fees and
royalties arising from such use; and all amendments, renewals and extensions of
any of the Copyrights, Trademarks or Patents.

“Inventory” means all present and future “inventory” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation all merchandise, raw materials, parts,
supplies, packing and shipping materials, work in process and finished products,
including without limitation such inventory as is temporarily out of a Person’s
custody or possession or in transit, and including any returned goods and any
documents of title representing any of the above.

“Investment” means any beneficial ownership interest in any Person (including
stock, securities, partnership interest, limited liability company interest, or
other interests), and any loan, advance or capital contribution to any Person,
including the creation or capital contribution to a wholly-owned or
partially-owned subsidiary).

“Investment Policy” means that certain cash investment policy guidelines of
Talend S.A. adopted May 26, 2016, a true copy of which Borrower has provided to
Lender, as such policy may be amended, restated, supplemented or otherwise
modified from time to time; provided that any such amendment, restatement,
supplement or modification shall be approved by Parent’s board of directors (or
authorized committee thereof), copies of which have been provided to Lender
promptly upon such approval.

“Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.

“Material Adverse Change” means a material adverse effect on (i) the operations,
business or financial condition of Guarantor and its Subsidiaries, taken as a
whole, (ii) the ability of Guarantor to repay the Obligations or otherwise
perform its obligations









Pacific Western Bank

Supplemental Agreement

 

under the Loan Documents, or (iii) Guarantor’s interest in, or the value,
perfection or priority of Lender’s security interest in the Collateral.

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

“Permitted Distributions” means:

(i)           repurchases of stock of former employees or consultants pursuant
to any stock repurchase agreement so long as an Event of Default does not exist
at the time of any such repurchase and would not exist after giving effect to
any such repurchase, provided that the aggregate amount of all such repurchases
does not exceed One Million Dollars ($1,000,000.00) per fiscal year;

(ii)          repurchases of stock of former employees pursuant to any stock
purchase agreement by the cancellation of indebtedness owed by such former
employees to Guarantor;

(iii)         distributions or dividends consisting solely of Guarantor’s
capital stock or rights under any stockholder rights plan;

(iv)         purchases for value (in a nominal amount) of any rights distributed
in connection with any stockholder rights plan adopted by Guarantor;

(v)          the payment of cash in lieu of fractional shares;

(vi)         purchases or withholding of capital stock in connection with the
exercise of stock options or stock appreciation rights by way of cashless
exercise or the vesting of restricted stock units or in connection with the
satisfaction of withholding tax obligations;

(vii)        dividends and distributions made by any Related Company to any
other Related Company;

(viii)       fees paid to directors of Guarantor for the purpose of paying the
exercise price of warrants issued by Guarantor to the directors; and

(ix)         other payments, distributions, redemptions, retirements or
purchases in an aggregate amount not to exceed Two Million Five Hundred Thousand
Dollars ($2,500,000.00) in any fiscal year so long as an Event of Default does
not exist at the time of any such payment, distribution, redemption, retirement
or purchase and would not exist after giving effect thereto.

“Permitted Indebtedness” means:

(i)  the Obligations;

(ii) Indebtedness existing on the date hereof and disclosed in the Disclosure
Letter;

(iii) accounts payable, intercompany charges of expenses, contract acquisition
costs, deferred revenue and other accrued obligations incurred, all of the
foregoing incurred in the ordinary course of business;

(iv) Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;

(v) Capitalized Lease Obligations and purchase money Indebtedness secured by
Permitted Liens in an aggregate amount not exceeding $2,500,000 at any time
outstanding, provided the amount of such Capitalized Lease Obligations and
purchase money Indebtedness do not exceed, at the time they were incurred, the
lesser of the cost or fair market value of the property so leased or financed
with such Indebtedness;

(vi) Subordinated Debt;

(vii) Indebtedness in a principal amount not to exceed $1,000,000 with respect
to reimbursement obligations for letters of credit issued for the benefit of
Guarantor or any Subsidiary, and (but only for a period for 180 days after the
date hereof) Indebtedness in a principal amount not to exceed $250,000 with
respect to credit cards issued for the benefit Guarantor or any Subsidiary;









Pacific Western Bank

Supplemental Agreement

 

(viii) (A) Indebtedness of Borrower to another Borrower or any Perfected Related
Company, (B) Indebtedness of Borrower or any Perfected Related Company to any
Non-Perfected Related Company in an aggregate principal amount at any time
outstanding not to exceed $2,500,000 and (C) Indebtedness of Guarantor or a
Subsidiary to any Related Company;

(ix) Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits of property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations of such
Person, in each case incurred in the ordinary course of business;

(x) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds or similar obligations, in each case incurred in the ordinary
course of business;

(xi) extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness in clause (ii) above, provided that the
principal amount thereof is not increased and the terms thereof are not modified
to impose more burdensome terms upon Guarantor or its Subsidiaries, as
applicable, and provided, in the case of Subordinated Debt, that it continues to
be Subordinated Debt;

(xii) (A) guarantees by any Perfected Related Company or any Borrower of any
Indebtedness of any Perfected Related Company or a Borrower and (B) guarantees
by Guarantor or any Borrower of any Indebtedness of a Non-Perfected Related
Company in an aggregate principal amount at any time outstanding not to exceed
$2,500,000;

(xiii) Indebtedness of any Person that becomes a Subsidiary after the date
hereof; provided that (i) such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary and (ii) the aggregate principal amount
of Indebtedness permitted by this clause (xiii) shall not exceed $2,500,000 at
any time outstanding;

(xiv) Indebtedness arising (A) in connection with customary treasury or cash
management services in the ordinary course of business, and (B) from the
honoring by a bank or financial institution of a check, draft or similar
instrument drawn against insufficient funds, in the ordinary course of business,
which is repaid within five Business Days;

(xv)  customer deposits and advance payments received in the ordinary course of
business from customers for goods or services purchased in the ordinary course
of business;

(xvi) Indebtedness consisting of obligations under repurchase agreements
constituting Permitted Investments;

(xvii) obligations arising under any interest rate, currency or commodity swap
agreement, interest rate cap agreement, interest rate collar agreement, or other
agreement or arrangement designed to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices, provided that such
agreement or arrangement was not entered into for speculative purposes;

(xviii) Indebtedness in an aggregate principal amount at any time outstanding
not to exceed $5,000,000;

(xix) obligations in respect of earn-outs and contingent purchase price
obligations arising in connection with acquisitions permitted by Section
2.3(ii); and

(xx)  all premiums (if any), interest, fees, expenses, charges and additional or
contingent interest, indemnities or reimbursement requirements in respect of
Indebtedness described in clauses (i) through (xix).

“Permitted Investments” means:

(i)       Investments existing on the date hereof and disclosed in the
Disclosure Letter;

(ii)      Marketable direct obligations issued or unconditionally guaranteed by
the United States of America or any agency or any State thereof maturing within
one year from the date of acquisition thereof,  commercial paper maturing no
more than one year from the date of creation thereof and currently having rating
of at least A-2 or P-2 from either Standard & Poor’s Corporation or Moody’s
Investors Service, Lender’s certificates of deposit maturing no more than one
year from the date of investment therein, and Lender’s money market accounts;
Investments in regular deposit or checking accounts held with Lender or subject
to a control agreement in favor of Lender;

(iii)     Investments in (A) a Perfected Related Company or a Borrower or (B) a
Non-Perfected Related Company not to exceed $2,500,000 in the aggregate in any
fiscal year;

(iv)     Investments (including debt obligations) received in connection with
the bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;







Pacific Western Bank

Supplemental Agreement

 

(v)      Investments consisting of accounts receivable and notes receivable of,
or prepaid royalties and other credit extensions, to customers and suppliers who
are not Affiliates, in the ordinary course of business;

(vi)     Repurchases of stock permitted under clause (xi) of Section 2.3;

(vii)    loans or advances made by Guarantor or any Subsidiary to its employees
on an arms-length basis in the ordinary course of business for travel and
entertainment expenses, relocation costs and similar purposes;

(viii)   deposits in Deposit Accounts and securities accounts maintained in
accordance with the terms of the Loan Agreement;

(ix)     joint ventures or strategic alliances in the ordinary course of
business consisting of the non-exclusive licensing of technology, the
development of technology or the providing of technical support, so long as any
cash Investment by Guarantor and its Subsidiaries does not exceed $2,000,000 in
the aggregate in any fiscal year;

(x)      Investments permitted by the Investment Policy;

(xi)     Contingent Obligations constituting Permitted Indebtedness and
Contingent Obligations in respect of liabilities not constituting Indebtedness
to the extent such liabilities are not otherwise prohibited by this Agreement;

(xii)    intercompany charges of expenses in the ordinary course of business;

(xiii)   (any interest rate, currency or commodity swap agreement, interest rate
cap agreement, interest rate collar agreement, or other agreement or arrangement
designed to protect a Person against fluctuation in interest rates, currency
exchange rates or commodity prices, provided that such agreement or arrangement
was not entered into for speculative purposes;

(xiv)   investments of any Person existing at the time such Person becomes a
Subsidiary of Guarantor or consolidates or merges with Guarantor or any
Subsidiary (including in connection with a permitted acquisition), so long as
such investments were not made in contemplation of such Person becoming a
Subsidiary or of such merger;

(xv)    deposits constituting Permitted Liens;

(xvi)   investments permitted by Section 2.3(ii) and any earnest money deposits
made in connection therewith; and

(xvii)  Investments in an aggregate amount not to exceed $5,000,000 in the
aggregate in any fiscal year.

“Permitted Liens” means the following:

(i) purchase money security interests in, and leases of, specific items of
Equipment, and additions, accessions and improvements thereto, replacements
therefor and proceeds thereof;

(ii) Liens for taxes not yet payable or being contested in good faith and for
which adequate reserves are maintained in accordance with GAAP, other than
federal tax liens, or other tax liens which have priority over the security
interest of Lender in the Collateral;

(iii) additional security interests which are consented to in writing by Lender,
which consent may be withheld in its Good Faith Business Judgment, and which are
subordinate to the security interest of Lender pursuant to a Subordination
Agreement in such form and containing such provisions as Lender shall specify in
its Good Faith Business Judgment;

(iv)  Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default;

(v) [reserved];

(vi) Liens incurred on pledges and deposits made in the ordinary course of
business in connection with workers compensation, unemployment insurance, social
security and other like laws or to secure the performance of statutory
obligations (including pledges or deposits securing liabilities for
reimbursement or indemnity arrangements and letters of credit or bank guaranty
reimbursement arrangements related thereto, in each case, in the ordinary course
of business);

(vii)  Liens of warehousemen, landlords, mechanics, materialmen, workers,
repairmen, fillers and common carriers arising by operation of law for amounts
that are not yet due and payable or which are being contested in good faith by
appropriate proceedings;

(viii) deposits or pledges of cash in the ordinary course of business to secure
bids, tenders, contracts (other than contracts for the payment of money),
leases, surety and appeal bonds, and other obligations of a like nature arising
in the ordinary course of business;









Pacific Western Bank

Supplemental Agreement

 

(ix) Liens existing on the date hereof and disclosed on the Disclosure Letter;

(x) cash collateral securing the following Permitted Indebtedness under clause
(vii) of the definition thereof: (A) reimbursement obligations for letters of
credit issued for the benefit of Guarantor or any Subsidiary, and (B) only for a
period for 180 days after the date hereof, obligations with respect to credit
cards issued for Guarantor or any Subsidiary;

(xi) leases or sublease of real property granted in the ordinary course of
business, including in connection with leased premises;

(xii) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection within the importation of
goods;

(xiii) Liens on insurance proceeds securing the premium of financed insurance
proceeds;

(xiv) non-exclusive licenses of Intellectual Property in the ordinary course of
business (including, intercompany licensing of Intellectual Property between
Guarantor and any Subsidiary and between Subsidiaries in connection with
cost-sharing arrangements, distribution, marketing, make-sell or other similar
arrangements);

(xv) any Lien existing on any property or asset (and any additions, accessions,
parts, improvements and attachments thereto and the proceeds thereof) prior to
the acquisition thereof by Guarantor or any Subsidiary or existing on any
property or asset of any Person that becomes a Subsidiary after the date hereof
prior to the time such Person becomes a Subsidiary; provided that (x) such Lien
is not created in contemplation of or in connection with such acquisition or
such Person becoming a Subsidiary, as the case may be, (y) such Lien shall not
apply to any other property or assets of such Subsidiary and (z) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be, and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

(xvi) Liens of a collecting bank arising in the ordinary course of business
under Section 4‑210 of the UCC in effect in the relevant jurisdiction covering
only the items being collected upon;

(xvii) Liens arising as a matter of law or created in the ordinary course of
business in the nature of (x) normal and customary rights of setoff and bankers’
liens upon deposits of cash in favor of banks or other depository institutions,
and (y) Liens upon accounts with banks, securities intermediaries or other
depository institutions securing reasonable and customary fees for services in
favor of such banks, securities intermediaries or other depository institutions
with respect to such accounts;

(xviii) Liens on any cash earnest money deposit made by Guarantor or any
Subsidiary in connection with any letter of intent or acquisition agreement that
is permitted by this Agreement;

(xix) deposits as security for contested taxes or contested import or customs
duties;

(xx) Liens representing the interest or title of a lessor, licensor, sublicensor
or sublessor;

(xxi) Liens in favor of banks on accounts maintained with such banks, securing
any overdraft and related liabilities arising from treasury, depository or cash
management services or automated clearing house transfers of funds services
provided by such banks;

(xxii) any encumbrance or restriction with respect to the transfer of the equity
interests in any joint venture or similar arrangement pursuant to the terms
thereof; and

(xxiii) Liens on assets of Guarantor or any Subsidiary not otherwise permitted
above so long as (i) the aggregate principal amount of the Indebtedness and
other obligations subject to such Liens does not at any time exceed $2,500,000,
and (ii) such assets do not include Intellectual Property or Accounts.

Lender will have the right to require, as a condition to its consent under
subparagraph (iii) above, that the holder of the additional security interest or
voluntary Lien sign a subordination agreement on Lender’s then standard form,
acknowledge that the security interest is subordinate to the security interest
in favor of Lender, and agree not to take any action to enforce its subordinate
security interest so long as any Obligations remain outstanding, and that
Borrower agree that any uncured default in any obligation secured by the
subordinate security interest shall also constitute an Event of Default under
this Agreement.

“Person” means any individual, sole proprietorship, partnership, joint venture,
limited liability company, trust, unincorporated organization, association,
corporation, government, or any agency or political division thereof, or any
other entity.









Pacific Western Bank

Supplemental Agreement

 

“Subordinated Debt” means unsecured Indebtedness which is on terms acceptable to
Lender in its Good Faith Business Judgment, and which is subordinated to the
Obligations pursuant to a Subordination Agreement in such form as Lender shall
specify in its Good Faith Business Judgment

“Subsidiary” means, with respect to any Person, a Person of which more than 50%
of the voting stock or other equity interests is owned or controlled, directly
or indirectly, by such Person or one or more Affiliates of such Person.

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Guarantor and its
Subsidiaries connected with and symbolized by such trademarks.

Other Terms.  All accounting terms used in this Agreement, unless otherwise
indicated, shall have the meanings given to such terms in accordance with IFRS
or GAAP, as applicable, consistently applied.  All other terms contained in this
Agreement, unless otherwise indicated, shall have the meanings provided by the
Code, to the extent such terms are defined therein.

5.  GENERAL PROVISIONS.

5.1  Notices.  All notices to be given under this Agreement shall be in writing
and shall be given either personally or by reputable private delivery service or
by regular first-class mail, or certified mail return receipt requested,
addressed (i) to Guarantor at the address shown in the heading to this
Agreement, or (ii) to Lender at the address shown in the heading to this
Agreement, or (iii) for either party at any other address designated in writing
by one party to the other party. All notices shall be deemed to have been given
upon delivery in the case of notices personally delivered, or at the expiration
of one Business Day following delivery to the private delivery service, or three
Business Days following the deposit thereof in the United States mail, with
postage prepaid.

5.2  Severability.  Should any provision of this Agreement be held by any court
of competent jurisdiction to be void or unenforceable, such defect shall not
affect the remainder of this Agreement, which shall continue in full force and
effect.

5.3  Integration.  This Agreement and such other written agreements, documents
and instruments as may be executed in connection herewith are the final, entire
and complete agreement between Guarantor and Lender and supersede all prior and
contemporaneous negotiations and oral representations and agreements, all of
which are merged and integrated in this Agreement.  There are no oral
understandings, representations or agreements between the parties which are not
set forth in this Agreement or in other written agreements signed by the parties
in connection herewith.

5.4  Waivers; Indemnity.  The failure of Lender at any time or times to require
Guarantor to strictly comply with any of the provisions of this Agreement or any
other Loan Document shall not waive or diminish any right of Lender later to
demand and receive strict compliance therewith.  Any waiver of any default shall
not waive or affect any other default, whether prior or subsequent, and whether
or not similar.  None of the provisions of this Agreement or any other Loan
Document shall be deemed to have been waived by any act or knowledge of Lender
or its agents or employees, but only by a specific written waiver signed by an
authorized officer of Lender and delivered to Guarantor.  To the extent
permitted by applicable law, Guarantor waives the benefit of all statutes of
limitations relating to any of the Obligations or this Agreement or any other
Loan Document, and to the extent permitted by applicable law Guarantor waives
demand, protest, notice of protest and notice of default or dishonor, notice of
payment and nonpayment, release, compromise, settlement, extension or renewal of
any commercial paper, instrument, account, General Intangible, document or
guaranty at any time held by Lender on which Guarantor is or may in any way be
liable, and notice of any action taken by Lender, unless expressly required by
this Agreement. Guarantor hereby agrees to indemnify Lender and its Affiliates,
subsidiaries, parent, directors, officers, employees, agents, and attorneys, and
to hold them harmless from and against any and all claims, debts, liabilities,
demands, obligations, actions, causes of action, penalties, costs and expenses
(including reasonable attorneys’ fees), of every kind, which they may sustain or
incur based upon or arising out of any of the Obligations, or any relationship
or agreement between Lender and Guarantor, or any other matter, relating to
Guarantor or the Obligations; provided that this indemnity shall not extend to
claims, debts, liabilities, demands, obligations, actions, causes of action,
penalties, costs and expenses caused by the indemnitee’s own gross negligence or
willful misconduct.  Notwithstanding any provision in this Agreement to the
contrary, the indemnity agreement set forth in this Section shall survive any
termination of this Agreement and shall for all purposes continue in full force
and effect.

5.5 Liability. NEITHER LENDER NOR ANY OF ITS AFFILIATES, SUBSIDIARIES,
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS OR ATTORNEYS SHALL BE RESPONSIBLE OR
LIABLE TO GUARANTOR OR TO ANY OTHER PARTY FOR ANY INDIRECT, PUNITIVE, EXEMPLARY
OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF ANY FINANCIAL
ACCOMMODATION HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER THIS AGREEMENT
OR AS A RESULT OF ANY OTHER ACT, OMISSION OR TRANSACTION.









Pacific Western Bank

Supplemental Agreement

 

5.6  Amendment.  The terms and provisions of this Agreement may not be waived or
amended, except in a writing executed by Guarantor and a duly authorized officer
of Lender.

5.7  Time of Essence.  Time is of the essence in the performance by Guarantor of
each and every obligation under this Agreement.

5.8  Attorneys Fees and Costs.  Subject to applicable laws and governmental
regulations, Guarantor shall reimburse Lender for all reasonable attorneys’ and
consultant’s fees (including without limitation those of Lender’s outside
counsel, and whether incurred before, during or after an bankruptcy or
insolvency proceeding), and all filing, recording, search, title insurance,
appraisal, audit, and other reasonable costs incurred by Lender, pursuant to, or
in connection with, or relating to this Agreement (whether or not a lawsuit is
filed), including, but not limited to, any reasonable attorneys’ fees and costs
Lender incurs in order to do the following: prepare and negotiate this Agreement
and all present and future documents relating to this Agreement; obtain legal
advice in connection with this Agreement or Guarantor; enforce, or seek to
enforce, any of its rights; prosecute actions against, or defend actions by,
Account Debtors; commence, intervene in, or defend any action or proceeding;
initiate any complaint to be relieved of any automatic stay in bankruptcy; file
or prosecute any probate claim, bankruptcy claim, third-party claim, or other
claim; examine, audit, copy, and inspect any of the Collateral or any of
Guarantor’s books and records (subject to the limitations in Section 5.4);
protect, obtain possession of, lease, dispose of, or otherwise enforce Lender’s
security interest in, the Collateral; and otherwise represent Lender in any
litigation relating to Guarantor. If either Lender or Guarantor files any
lawsuit against the other predicated on a breach of this Agreement, the
prevailing party in such action shall be entitled to recover its reasonable
costs and attorneys’ fees, including (but not limited to) reasonable attorneys’
fees and costs incurred in the enforcement of, execution upon or defense of any
order, decree, award or judgment from the non-prevailing party. All attorneys’
fees and costs to which Lender may be entitled pursuant to this Paragraph shall
immediately become part of Guarantor’s Obligations, shall be due on demand, and
shall bear interest thereafter at a rate equal to the highest interest rate then
applicable to any of the Obligations.

5.9  Benefit of Agreement.  The provisions of this Agreement shall be binding
upon and inure to the benefit of the respective successors, assigns, heirs,
beneficiaries and representatives of Guarantor and Lender; provided, however,
that Guarantor may not assign or transfer any of its rights under this Agreement
without the prior written consent of Lender, and any prohibited assignment shall
be void.  No consent by Lender to any assignment shall release Guarantor from
its liability for the Obligations.

5.10  Paragraph Headings; Construction.  Paragraph headings are only used in
this Agreement for convenience.  Guarantor and Lender acknowledge that the
headings may not describe completely the subject matter of the applicable
paragraph, and the headings shall not be used in any manner to construe, limit,
define or interpret any term or provision of this Agreement. This Agreement has
been fully reviewed and negotiated between the parties and no uncertainty or
ambiguity in any term or provision of this Agreement shall be construed strictly
against Lender or Guarantor under any rule of construction or otherwise.

5.11  Confidentiality.  Lender agrees to use the same degree of care that it
exercises with respect to its own proprietary information, to maintain the
confidentiality of any and all information provided to or received by Lender
from Guarantor which would reasonably be understood to be confidential,
including business plans and forecasts, non-public financial information,
confidential or secret processes, formulae, devices and contractual information,
customer lists, and employee relation matters, provided that Lender may disclose
such information to (i) on a need-to-know basis, its officers, directors,
employees, attorneys, accountants and Affiliates so long as such Persons are
instructed as to the confidential nature of such information, (ii) participants,
prospective participants, assignees and prospective assignees so long as, prior
to such disclosure, such Persons agree to maintain the confidentiality of such
information in the same manner as this Section and (iii) such other Persons to
whom Lender shall at any time be required to make such disclosure in accordance
with applicable law, and provided, that the foregoing provisions shall not apply
to disclosures made by Lender in its Good Faith Business Judgment in connection
with the enforcement of its rights or remedies after an Event of Default.  The
confidentiality agreement in this Section supersedes any prior confidentiality
agreement of Lender relating to Guarantor.

5.12  Governing Law; Jurisdiction; Venue. This Agreement and all acts,
transactions, disputes and controversies arising hereunder or relating hereto,
and all rights and obligations of the parties shall be governed by, and
construed in accordance with, the internal laws (and not the conflict of laws
rules) of the State of California. All disputes, controversies, claims, actions
and other proceedings involving, directly or indirectly, any matter in any way
arising out of, related to, or connected with, this Agreement or the
relationship between Guarantor and Lender, and any and all other claims of
Guarantor against Lender of any kind, may be brought in a court located in Los
Angeles County, California, and each party consents to the jurisdiction of an
such court and the referee referred to in Section 5.13 below, and waives, to the
extent permitted by applicable law, any and all rights the party may have to
object to the jurisdiction of any such court, or to transfer or change the venue
of any such action or proceeding, including, without limitation, any objection
to venue or request for change in venue based on the doctrine of forum non
conveniens; it being understood that Lender may bring proceedings against
Guarantor in the courts of any competent









Pacific Western Bank

Supplemental Agreement

 

jurisdiction. Guarantor consents to service of process in any action or
proceeding brought against it by Lender, by personal delivery, or by mail
addressed as set forth in this Agreement or by any other method permitted by
law.

5.13  Dispute Resolution.  Any controversy, dispute or claim between the parties
based upon, arising out of, or in any way relating to: (i) this Agreement or any
supplement or amendment thereto; or (ii) any other present or future instrument
or agreement between the parties hereto; or (iii) any breach, conduct, acts or
omissions of any of the parties hereto or any of their respective directors,
officers, employees, agents, attorneys or any other person affiliated with or
representing any of the parties hereto; in each of the foregoing cases, whether
sounding in contract or tort or otherwise (a “Dispute”) shall be resolved
exclusively by judicial reference in accordance with Sections 638 et seq. of the
California Code of Civil Procedure (“CCP”) and Rules 3.900 et seq. of the
California Rules of Court (“CRC”), subject to the following terms and
conditions. (All references in this section to provisions of the CCP and/or CRC
shall be deemed to include any and all successor provisions.)

(a)   The reference shall be a consensual general reference pursuant to CCP
Sections 638 and 644(a). Unless the parties otherwise agree in writing, the
reference shall be to a single referee. The referee shall be a retired Judge of
the Los Angeles County Superior Court (“Superior Court”) or a retired Justice of
the California Court of Appeal or California Supreme Court. Nothing in this
section shall be construed to limit the right of Lender, pending or after the
appointment of the referee, to seek and obtain provisional relief from the
Superior Court or such referee, or any other court in a jurisdiction in which
any Collateral is located or having jurisdiction over any Collateral, including
without limitation, writ of attachment, writ of possession, appointment of a
receiver, temporary restraining order and/or preliminary injunction, or other
“provisional remedy” (as such term is defined in CCP Section 1281.8).

(b)   Within fifteen (15) days after a party gives written notice in accordance
with this Agreement to all other parties to a Dispute that the Dispute exists,
all parties to the Dispute shall attempt to agree on the individual to be
appointed as referee. If the parties are unable to agree on the individual to be
appointed as referee, the referee shall be appointed, upon noticed motion or ex
parte application by any party, by the Superior Court in accordance with CCP
Section 640, subject to all rights of the parties to challenge or object to the
appointment, including without limitation the right to peremptory challenge
under CCP Section 170.6. If the referee (or any successor referee) appointed by
the Superior Court is unable, or at any time becomes unable, to serve as referee
in the Dispute, the Superior Court shall appoint a new referee as agreed to by
the parties or, if the parties cannot agree, in accordance with CCP Section 640,
which new referee shall then have the same powers, and be subject to the same
terms and conditions, as the predecessor referee.

(c)   Venue for all proceedings before the referee, and for any Superior Court
proceeding for the appointment of the referee, shall be exclusively within the
County of Los Angeles, State of California.  The referee shall have the
exclusive power to determine whether a Dispute is subject to judicial reference
pursuant to this section. Trial, and all proceedings and hearings on dispositive
motions, conducted before the referee shall be conducted in the presence of, and
shall be transcribed by, a court reporter, unless otherwise agreed in writing by
all parties to the proceeding. The referee shall issue a written statement of
decision, which shall be subject to objections of the parties pursuant to CRC
Rule 3.1590 as if the statement of decision were issued by the Superior Court.
The referee’s powers include, in addition to those set forth in CCP Sections
638, et seq., and CRC Rules 3.900 et seq., (i) the power to grant provisional
relief, including without limitation, writ of attachment, writ of possession,
appointment of a receiver, temporary restraining order and/or preliminary
injunction, or other “provisional remedy” (as such term is defined in CCP
Section 1281.8), and (ii) the power to hear and resolve all post-trial matters
in connection with the Dispute that would otherwise be determined by the
Superior Court, including without limitation motions for new trial,
reconsideration, to vacate judgment, to stay execution or enforcement, to tax
costs, and/or for attorneys’ fees. The parties shall, subject to the referee’s
power to award costs to the prevailing party, bear equally the costs of the
reference proceeding, including without limitation the fees and costs of the
referee and the court reporter.

(d)   The parties acknowledge and agree that (i) the referee alone shall
determine all issues of fact and/or law in the Dispute, without a jury (subject,
however, to the right of a party, pending or after the appointment of the
referee, to seek and obtain provisional relief from the Superior Court or such
referee, including without limitation, writ of attachment, writ of possession,
appointment of a receiver, temporary restraining order and/or preliminary
injunction, or other “provisional remedy”  (as such term is defined in CCP
Section 1281.8)), (ii) the referee does not have the power to empanel a jury,
(iii) the Superior Court shall enter judgment on the decision of the referee
pursuant to CCP Section 644(a) as if the decision were issued by the Superior
Court, (iv) the decision of the referee shall not be subject to review by the
Superior Court, and (v) the decision of the referee, once entered as a judgment
by the Superior Court, shall be binding, final and conclusive, shall have the
full force and effect of a judgment of the Superior Court, and shall be subject
to appeal to the same extent as a judgment of the Superior Court.

[Signatures on Next Page]









Pacific Western Bank

Supplemental Agreement

 

5.14  Mutual Waiver of Jury Trial.  LENDER AND GUARANTOR EACH ACKNOWLEDGE THAT
THE RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL RIGHT, BUT THAT IT MAY BE
WAIVED.  EACH OF THE PARTIES, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO
CONSULT, WITH COUNSEL OF THEIR CHOICE, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION BASED UPON OR
ARISING OUT OF THIS AGREEMENT OR ANY RELATED INSTRUMENT OR LOAN DOCUMENT OR ANY
OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY COURSE OF CONDUCT,
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN), ACTION OR INACTION OF ANY OF
THEM.  THESE PROVISIONS SHALL NOT BE DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT
OR RELINQUISHED BY LENDER OR GUARANTOR, EXCEPT BY A WRITTEN INSTRUMENT EXECUTED
BY EACH OF THEM.  IF FOR ANY REASON THE PROVISIONS OF THIS SECTION ARE VOID,
INVALID OR UNENFORCEABLE, THE SAME SHALL NOT AFFECT ANY OTHER TERM OR PROVISION
OF THIS AGREEMENT, AND ALL OTHER TERMS AND PROVISIONS OF THIS AGREEMENT SHALL BE
UNAFFECTED BY THE SAME AND CONTINUE IN FULL FORCE AND EFFECT.

 

 

 

 

 

Guarantor:

 

 

 

TALEND SA

 

 

 

 

 

/s/ Emmanuel Samson

 

 

 

Represented by: Emmanuel Samson

 

 

 

duly authorized

 

 

 

 

 

 

 

Lender:

 

 

 

PACIFIC WESTERN BANK

 

 

 

 

 

By

/s/ Stephen J. Berens

 

Title

SVP

 

 



